Title: To James Madison from Daniel Carroll Brent, 14 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Was: Aug: 14th 1807.

The mails of yesterday brought nothing for the office worth forwarding to you.
Mr. Foster has observed to me on the subject of the supplies for the Columbine, (the Dispatch vessel at Norfolk) with a view to my communicating the Remark to you, that they scarcely ever victual one of their public vessels for a shorter period than four months at a time, and that the destination of the Columbine may not be known to the Collector at Norfolk: that it may, or may not be, Halifax.
I have the Honor to be, with perfect Respect, Dr. Sir, Your Obed: faithful Servt.

Danl. Brent.

